Citation Nr: 1043558	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2007, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.

The Veteran had disagreed with the RO's April 2007 denial of 
service connection for posttraumatic stress disorder (PTSD).  
However, in April 2009, the RO granted service connection for 
PTSD.  Accordingly, that issue is not on appeal.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service 
and is unrelated to service.  

2.  Bilateral sensorineural hearing loss was not manifest to a 
degree of 10 percent within one year of service separation.  

3.  Tinnitus was not manifest in service or to a degree of 10 
percent within one year of service separation and is unrelated to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in February 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran an April 2007 correspondence that 
fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran an examination in 2006, 
obtaining medical opinions as to the etiology of disabilities; 
and afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

For VA compensation and pension purposes, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service records show that the Veteran was a combat engineer with 
Vietnam service from November 1970 to July 1971.

On service entrance examination in April 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
15
5
10
15

On service discharge examination in July 1971, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
20
LEFT
25
20
15
30
15

Hearing loss was not complained of, treated, or diagnosed in 
service.  Service treatment records do not show complaints, 
treatment, or diagnoses of tinnitus, and the Veteran's ears and 
neurological status were normal on service discharge examination 
in July 1971, with the Veteran reporting that he was in good 
health.  

The Veteran filed his claim in January 2006 and indicated that he 
had had no post-service treatment.  He stated that hearing loss 
and tinnitus had begun in 1970 and that they were related to 
various weapons, ordnances, and explosives used in training and 
in the Vietnam war.  

On attempted VA examination in May 2006, the Veteran stated that 
the date of onset of his tinnitus was unknown.  A VA examination 
was conducted in November 2006.  At the time, the Veteran stated 
that he thought he might have had tinnitus for the past 15 to 20 
years.  It occurred about once a day lasting a few seconds to an 
hour or more.  

On audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
30
50
LEFT
20
20
0
40
50

Speech recognition scores, using the Maryland CNC test, were 100 
percent in each ear.

The examiner found the Veteran to have mild to moderate 
sensorineural hearing loss.  She found that his current hearing 
loss and tinnitus were not the result of incidents of service.  
She noted for hearing loss that there had been a shift in hearing 
from entrance to separation.  However, all thresholds on 
separation were normal except for 3000 hertz bilaterally which 
was 30 decibels bilaterally.  She based her tinnitus opinion on 
case history which suggested a probable onset of tinnitus long 
after service and a description of it which was more consistent 
with normally occurring tinnitus within the general population 
than tinnitus associated with acoustic trauma.  Additionally, 
there were no records of complaints regarding tinnitus in service 
records or shortly after leaving service.  

The Board acknowledges that the Veteran is competent to report 
hearing loss and tinnitus during and after service as these 
disorders are capable of lay observation.  However, the Board 
does not find the Veteran's current statements in this regard to 
be credible as they inconsistent with the overall evidence.  
While the Veteran reported in his January 2006 claim form that 
the disorders began in 1970, he did not report any pertinent 
complaints during service when he had the opportunity to do so.  
The Board notes that the Veteran was seen for a number of other 
unrelated complaints during service, but he never voiced any 
complaints regarding hearing loss or tinnitus.  In fact, at the 
time of his discharge examination in July 1971, the Veteran 
reported that he was in good health.  

The Board also notes that the Veteran filed a claim for VA 
benefits in 1998 for an unrelated disorder.  However, he did not 
include hearing loss or tinnitus in this claim.  This suggests 
that at that time (over 25 years after discharge from service) 
the Veteran himself did not believe he had hearing loss or 
tinnitus related to service as it would be reasonable to expect 
that he would have included the disorders with his claim at that 
time.  Again, the Veteran's current assertions are inconsistent 
with his past actions. 

The Board also notes that at the November 2006 VA examination, 
the Veteran reported that the tinnitus had its onset about 15 or 
20 years before.  This would place the time of onset a number of 
years after service.  This is another inconsistency to be 
considered.  

In sum, the Board does not find the Veteran's assertions 
regarding hearing loss and tinnitus during service and continuing 
after service to be credible for the purpose of showing a nexus 
to service. 

Looking to the medical evidence, testing during service did not 
show hearing loss disability, and the first medical evidence of 
record showing hearing loss disability is many years after 
service.  The Veteran was afforded an examination, and a VA 
examiner found that the tinnitus and the Veteran's hearing loss 
were unrelated to service.  The examiner considered the Veteran's 
service history of having served in the combat engineers and 
having had some exposure to weapons, bomb explosions, and 
equipment noise, for each issue, as well as the nature of the 
Veteran's tinnitus for his tinnitus issue.  

The Board acknowledges the language of the Court in Hensley.  
However, the Board reads that language as basically directing 
that in a case where there is evidence of some decrease in 
hearing acuity during service, that consideration be given to a 
nexus to service.  The VA examiner noted the change in recorded 
thresholds, but still was of the opinion that there was no 
relation between hearing loss and noise exposure during service.  
The Board also has considered the shift in thresholds.  However, 
it is noteworthy that the Hensley language appears to envision a 
situation where the requirements for hearing loss disability are 
met several years after service, whereas in the present case it 
appears that the requirements for hearing loss disability were 
not met for a number of years after service.  The Hensley case 
also recognized the possibility that the hearing loss might be 
related to intercurrent causes.  Here, the Veteran has advanced 
in age since service and he advised the examiner in 2006 that he 
had done drywall construction work for 15 years post-service.  In 
the present case, it appears that there is some evidence 
suggesting intercurrent causes.  In other words, the facts of the 
present case appear to differ somewhat from those in Hensley.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are applicable to statements made by combat Veterans 
concerning what happened during combat.  They require that such 
statements ordinarily be accepted.  However, the Veteran has not 
alleged that he had hearing loss or tinnitus in combat, only that 
he was exposed to weapons, explosions, and ordnance during the 
war, and the Board accepts the latter.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).

The Board acknowledges the Veteran's service and understands that 
he now suffers from hearing loss and tinnitus.  However, the 
preponderance of the evidence is against a finding that these 
disorders are causally related to his service which ended many 
years ago. 


ORDER

Service connection for bilateral hearing loss disability is not 
warranted.  Service connection for tinnitus is not warranted.  
The appeal is denied as to both issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


